DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are misnumbered as there is no “claim 2” listed but the claims continue after claim 1 with numbers 3, 4, etc.  The present Office Action will use the numbering of the claims presented when addressing each of those respective claims but the Applicant is advised that any response action properly number all claims presented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tear-drop” shape of the depositions (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purkey et al. (PG Pub 2018/0029747 A1) hereinafter referred to as Purkey in view of Liu (PG Pub 2002/0088736 A1) in view of Carver (US Patent 4,377,235).
Regarding claim 1, Purkey discloses a method of for providing a convertible package (52; figs. 3, 5 and 10), the method comprising: 
providing a package blank (14; figs. 3 and 5), the package blank comprised of a plurality of panels (various panels seen in figs. 2 and 4) separated by fold lines (30), the plurality of panels defining a first group of panels (26a-d) and a second group of panels (22a-d, 24a-d, 28); 
applying a first adhesive (#56; paragraph 45-46) to the first group of panels (26a-d); 
applying a second adhesive to the second group of panels (#56 on 24b and 24d); 
assembling the convertible package with an open top (fig. 8; paragraph 49) defined by at least four panels (26a-d) of the first group of panels, the convertible package having a bottom wall (24a-d; fig. 7), a first side wall (22a) engaged to and extending from (figs. 2, 4, 6 and 7) the bottom wall, a second side wall (22c) opposite the first side wall and engaged to and extending from (figs. 2, 4, 6 and 7) the bottom wall, a front wall (22d; alternatively 22b) engaged to and extending from the bottom wall and a rear wall (22b; alternatively 22d) engaged to and extending from the bottom wall, the first side wall (22a) extending between the front wall and the rear wall along a first side of the bottom wall, the second side wall (22c) extending between the front wall and the rear wall along a second side of the bottom wall (figs. 6 and 8).
Purkey discloses applying a second adhesive to the second group of panels (#56 on 24b and 24d) and that engagement of the panels helps to keep the products oriented (paragraph 63), but fails to disclose applying a second adhesive to the second group of panels, wherein the second adhesive is applied in the form of discrete depositions of adhesive material; the discrete depositions of adhesive material are positioned on the first side wall and second side wall, each of the plurality of material depositions having a height as measured from the side wall that the material deposition is positioned on, the discrete depositions of adhesive material form a first pattern of spaced apart depositions on the first side wall and a second pattern on the second side wall, the second pattern being a mirror image of the first pattern.
However, Liu (figs. 2-4) teaches discrete depositions of material (31; alternatively 13) are positioned on the first side wall and second side wall (left and right side of 10 as seen in fig. 3), each of the plurality of material depositions having a height as measured from the side wall that the material deposition is positioned on (31 extend inward from sidewalls as seen in figs. 3-4), the discrete depositions of material form a first pattern of spaced apart depositions on the first side wall and a second pattern on the second side wall (figs. 3-4), the second pattern being a mirror image of the first pattern (figs. 3-4; paragraph 19).
Given the teachings of Liu (paragraphs 18-19), it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Purkey with the discrete depositions of material of Liu.  Purkey is already concerned with the problem of holding the internal products in place while being shipped and on display. Liu teaches an additional means of ensuring that the products maintained their position and orientation and were easily viewable by customers.

Purkey as modified by Liu discloses discrete depositions of material (31), but fails to disclose that the discrete depositions of material are adhesive.
However, Carver teaches applying a second adhesive (30, 32, 34, 36, 38, 40, 42 and 44; 46, 48, 50, 52, 54 and 56; col. 1 lines 53-60; col. 5 lines 16-33) to a group of panels, wherein the second adhesive is applied in the form of discrete depositions of adhesive material (30, 32, 34, 36, 38, 40, 42 and 44; 46, 48, 50, 52, 54 and 56; col. 1 lines 53-60; col. 5 lines 16-33). 
Given the teachings of Carver (col. 1 lines 53-60; col. 5 lines 16-33), it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the discrete depositions of material of Purkey as modified by Liu to be comprised of adhesive.  Doing so would provide the retaining elements sought by Purkey as modified by Liu and also have them be resilient to cushion the articles from shocks and be easily manufactured by simply applying an adhesive material directly to the blank.

Regarding claim 3, Purkey as modified by Liu and Carver above discloses loading (Purkey – fig. 8) though the open top of the convertible package a plurality of product containers (Purkey – 54; Liu - 20), each of the plurality of product containers being mechanically engaged (Liu – figs. 2-4) by one of the discrete depositions (Liu – 31; Carver - 30, 32, 34, 36, 38, 40, 42 and 44; 46, 48, 50, 52, 54 and 56) of adhesive material (Carver - col. 1 lines 53-60; col. 5 lines 16-33) on the first side wall and one of the discrete depositions of adhesive material on the second side wall.

Regarding claim 4, Purkey discloses folding the at least four panels over the opening to close the convertible package (figs. 8-10; paragraph 50).

Regarding claim 5, Purkey fails to disclose wherein the discrete depositions of adhesive material are positioned on the bottom wall, each of the discrete depositions of adhesive material positioned on the bottom wall having a height as measured from the bottom wall.
However, Carver teaches wherein the discrete depositions (46, 48, 50; fig. 2) of adhesive material (col. 1 lines 53-60; col. 5 lines 16-33) are positioned on the bottom wall (20), each of the discrete depositions of adhesive material positioned on the bottom wall having a height as measured from the bottom wall (fig. 2).
Given the teachings of Carver (col. 1 lines 53-60; col. 5 lines 16-33), it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the bottom wall discrete depositions of adhesive material of Carver with the invention of Purkey as modified by Liu.  Doing so would provide additional retaining elements to help secure the products in their proper orientation and also have them be resilient to cushion the articles from shocks and be easily manufactured by simply applying an adhesive material directly to the blank.

Regarding claim 9, Purkey as modified by Liu and Carver above discloses wherein the height of each of the discrete depositions (Liu – 31; Carver - 30, 32, 34, 36, 38, 40, 42 and 44; 46, 48, 50, 52, 54 and 56) of adhesive material (Carver - col. 1 lines 53-60; col. 5 lines 16-33) can be set as might be desired or warranted (Carver – col. 4 lines 23-25, col. 5 lines 20-24), but does not specifically disclose a height selected from within the range of 1.25 mm to 2.5 mm.
However the Office takes official notice that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the the height of each of the discrete depositions of adhesive material of Purkey as modified by Liu and Carver above to be selected from within the range of 1.25 mm to 2.5 mm.  Depending on the size and shape of the product being held in place by the depositions, it would have been an obvious choice to selected from within the range of 1.25 mm to 2.5 mm.  Purkey as modified by Liu and Carver is concerned with the same problem of the instant invention, namely a method of packing products in a container that is also used to display them.  There are a plethora of products having a wide variety of sizes and shapes.  Undoubtedly, it would be ideal or at least desired for some of these products to be retained in position for display by discrete depositions within the range of 1.25mm. to 2.5 mm.  
Additionally, it would have been obvious to one of ordinary skill in the art at the time of effective filing to selected from within the range of 1.25 mm to 2.5 mm for the height of the depositions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).  The prior art is working on the same general scale as the Applicant’s invention and as such it would have been obvious to select such a range given that it is a height that is generally needed to hold similar products in place in the container.

Regarding claim 10, Purkey as modified by Liu and Carver above discloses wherein each of the discrete depositions of adhesive material have a tear-drop shape (Carver - fig. 2; #46, 48).
Wherein the Applicant may argue that the discrete depositions of adhesive material of Carver are not tear-drop shape, the Office alternatively notes that Carver suggests that the retaining elements may be formed in a “variety of shapes” (Carver – col. 5 lines 20-27).  As such the Office deems that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the discrete depositions of adhesive material have a tear-drop shape.  Products to be displayed can come in a variety of shapes and sizes.  It would be necessary to try different shapes of discrete depositions to have the best possible fit as is suggested by Carver.  Using a common tear-drop shape (which a curable foam is likely to take the shape of anyway) to better fit a product would have been obvious to try given the suggestion of Carver.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purkey (PG Pub 2018/0029747 A1) hereinafter referred to as Purkey in view of Liu (PG Pub 2002/0088736 A1) in view of Carver (US Patent 4,377,235) in view of Herrin (US Patent 5,782,732).
Regarding claim 6, Purkey as modified by Liu and Carver above discloses wherein the adhesive material is applied via an adhesive-applying fixture (Carver – col. 5 lines 20-24), but fails to disclose wherein the first adhesive material is applied to the package blank by at least one first depositing head, and the second adhesive material is applied to the package blank by at least one second depositing head.
However, Herrin teaches wherein the first adhesive material is applied to the package blank by at least one first depositing head (61; 62a-62d), and the second adhesive material is applied to the package blank by at least one second depositing head (66; 67a-67d).
Given the teachings of Herrin, it would have been obvious to one of ordinary skill at the time of effective filing to have the first and second adhesive material of Purkey as modified by Liu and Carver to be applied with respective first and second depositing heads.  Doing so would allow all the glue to be applied roughly at the same time and thus reduce time of manufacture and would also help to ensure uniformity of glue application.

Regarding claim 7, Purkey as modified by Liu and Carver above discloses wherein the first adhesive (Purkey – paragraph 45 – “glue, paste, epoxy, etc.”) is a different adhesive than that of the second adhesive (Carver – col. 5 lines 30-33 – “foamed plastic adhesive”).

Regarding claim 8, Purkey as modified by Liu and Carver above discloses wherein the first adhesive (Purkey – paragraph 45 – “glue, paste, epoxy, etc.”; Epoxy is a curable fluid) and the second adhesive (Carver – col. 5 lines 30-33 – “cured foamed plastic adhesive” – As described is a curable fluid) are each selected from one adhesive of the group consisting of: hot melt adhesives, thermoset plastics, curable fluids, and any combination thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The art not relied upon generally relates to the field of packaging products in containers for display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731